Case: 18-11282      Document: 00514972592         Page: 1    Date Filed: 05/28/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                   United States Court of Appeals

                                    No. 18-11282
                                                                            Fifth Circuit

                                                                          FILED
                                  Summary Calendar                    May 28, 2019
                                                                     Lyle W. Cayce
MARLENE WEAVER MITCHELL,                                                  Clerk


              Plaintiff - Appellant

v.

TARRANT COUNTY COURT AT LAW #1,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:18-CV-563


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM:*
       After losing a forcible detainer proceeding brought against her, Marlene
Mitchell sued the County Court at Law No. 1 of Tarrant County, Texas. She
alleged that the County Court mishandled various financial instruments she
submitted—amounting, in her eyes, to a violation of federal law. The district




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11282    Document: 00514972592     Page: 2   Date Filed: 05/28/2019



                                 No. 18-11282
court dismissed her claim under the Rooker-Feldman doctrine, concluding that
Mitchell was merely attempting to relitigate her loss in state court.

      “[W]e may ‘affirm on any ground supported by the record, including one
not reached by the district court.’” Gilbert v. Donahoe, 751 F.3d 303, 311 (5th
Cir. 2014) (quoting Ballew v. Cont’l Airlines, Inc., 668 F.3d 777, 781 (5th Cir.
2012)). The district court did not lack jurisdiction under the Rooker-Feldman
doctrine because Mitchell is seeking relief that the County Court could not
have granted—title to the foreclosed property. See, e.g., Chambers v. Pruitt,
241 S.W.3d 679, 684 (Tex. App.—Dallas 2007, no pet.). But, because her claims
seem to rely solely on the legally unfounded “redemptionist theory,” we
conclude that her claims fail on the merits. Cf. Monroe v. Beard, 536 F.3d 198,
203 n.4 (3d Cir. 2008) (explaining the “redemptionist theory”). Accordingly, we
affirm the district court’s dismissal because Mitchell “fail[ed] to state a claim
upon which relief can be granted.” FED. R. CIV. P. 12(b)(6).




                                       2